NYGAARD, Circuit Judge,
dissenting.
I respectfully dissent in part, and concur in the balance. I do not join the majority’s analysis of the forum non conveniens factors disputed on appeal, or its order which unduly restricts the district court’s discretion to rebalance and dismiss on remand, because I believe these aspects of the opinion stray erroneously from Piper Aircraft Co. v. Reyno, 454 U.S. 235, 102 S.Ct. 252, 70 L.Ed.2d 419 (1981).1 I will, however, join the majority opinion in other respects.2
The majority and concurring opinions make a single forums' non conveniens factor (access to sources of proof at trial) dispositive of defendants’ motion to dismiss. They substitute plenary review of the district court’s determination that British Columbia is a suitable alternative forum, for what should be deferential review of the district court’s Piper balancing. The majority admits it does this indirectly under the rubric of balancing analysis. See maj. op. at 186, n. 13. The concurring opinion says so directly. In this manner, both opinions stretch to preserve Lacey’s strict products liability claim, but at the expense of preserving both restrained appellate review, and the deference due district courts.
I would not resolve this appeal by reconsidering the merit of the district court’s determination that British' Columbia is an adequate alternative forum for Lacey. That determination already is the law of this case. The district court decided the adequacy issue as a threshold matter. See 736 F.Supp. at 663. Lacey does not challenge the substance of that decision on appeal, but rather attacks it with a techni*192cality,3 an approach the majority rightly rejects. The entire panel “endorses” (at least nominally) the district court’s decision that British Columbia is a suitable forum for Lacey. See maj. op. at 180, n. 7.4
This Court should confine itself to deferential review of the reasonableness of the district court’s analysis and balancing of the relevant public and private interest factors. I would affirm because the district court’s forum non conveniens balancing and dismissal was reasonable, even if it thought mistakenly that defendants retain more relevant evidence than they really do.5 Reanalysis of the access to proofs factor is unnecessary because at this pre-discovery stage, inquiry into whether Lacey would be able to access “essential” proofs would be speculative at best, and the district court can say little more than it already has.
Even assuming arguendo that a remand is needed because the district court mistook who controls all the evidence Lacey wants, and that the majority’s legal analysis of the three contested factors is not flawed (i.e., two of the three disputed factors are neutral while the access to proofs factor might possibly weigh against dismissal in this case), at least, three uncontested factors will always preponderate in favor of dismissal. This arithmetic and our deferential standard of review belies the majority’s encroachment on the district court’s right to rebalance in the first instance and dismiss on remand, whatever the outcome of reanalysis of the access to' proofs factor. I would dissent on this ground alone.
I.
The Supreme Court made clear, in Piper that we review a district court’s forum non conveniens dismissal only for abuse of discretion. We must defer to the district court’s “substantial” discretion to evaluate and balance Gulf Oil6 factors.
The forum non conveniens determination is committed to the sound discretion of the trial court. It may be reversed only when there has been a clear abuse of discretion; where the court has considered all relevant public and private interest factors, and where its balancing of these factors is reasonable, its decision deserves substantial deference.
454 U.S. at 257, 102 S.Ct. at 266-67.
The Court reversed us in Piper because we substituted our own judgment of the relevant public and private interest factors for that of the district court. Id. I believe the majority in this case makes the same error (in several respects) and invites the same response.
Here, the majority admittedly “limits the [district] court’s discretion to dismiss on forum non conveniens grounds ... if the court concludes that Lacey would not have access at trial in British Columbia to essential sources of proof.” Maj. op. at 189, n. 20 (emphasis in original). The majority reasons as follows:
[i]f ... the court fairly concludes that Lacey would not have access to essential sources of proof in British Columbia, we think that, as a matter of law, the balance of the relevant private and public *193interest factors, when viewed in conjunction with the deference due Lacey’s forum choice, would not favor dismissal.
Id. at 189 (emphasis in original).
As discussed in more detail below, the majority’s remand order impermissibly substitutes its own overall balance of the relevant factors for the district court’s discretion to rebalance in the first instance on remand. The majority also substitutes its own judgment when analyzing particular factors. Instead, it should defer to the district court’s legal treatment of Gulf Oil factors contested by Lacey, unless .the district court has clearly erred as a matter of law.
II.
As I calculate it, the district court determined that six of eleven Gulf Oil factors weighed in favor of dismissing the action Lacey brought in the Western District of Pennsylvania, and that the remaining five Gulf Oil factors were either neutral or irrelevant.7 In other words, the district court found that six factors favored proceeding in British Columbia, whereas none favored trial in Pennsylvania.
Lacey appeals the district court’s decision on only three factors: relative ease of access to sources of proof; relative advantages and obstacles to a fair trial; and difficulties associated with application of foreign law. See maj. op. at 173. Thus, Lacey and the majority must concede the district court concluded correctly that three other uncontested factors weighed in favor of dismissal: imposing jury duty on Pennsylvanians would be to impose upon the people of an unrelated forum, see 736 F.Supp. at 667; British Columbia has a significant local interest in the controversy which easily outweighs any interest Pennsylvania may have, id. at 667-68; and the presence in British Columbia of suits brought by five other plaintiffs involved in the same air crash means that a single proceeding in British Columbia would efficiently eliminate duplicative judicial expenditures in Pennsylvania. Id. at 669.
The majority analyzes the three contested factors as follows. It remands the relative access to sources of proof factor for reanalysis, ordering the district court to decide specifically whether, in a British Columbia proceeding, Lacey would be able to access “essential” evidence for trial. Maj. op. at 173-174,189-190. If not, the majority holds “as a matter of law” that despite other factors weighing in favor of dismissal, on remand the district court must deny defendants’ motion to dismiss. Id. at 189-190.
As for the second contested factor, relative advantages and obstacles to a fair trial, the district court determined it “weighs strongly in favor of dismissal”, 736 F.Supp. at 667, because the British Columbia forum (but not the Western District of Pennsylvania) “would be capable of dealing with this litigation as a unified whole”, by joining all potentially culpable parties in a single proceeding, including third-party defendants impleaded by defendants in their claims for indemnification and contribution under Canadian law.8 Id. *194The majority rejects the district court’s reasoning on this point by saying it
unravels ... if Lacey would not have access in [a] British Columbia [proceeding] to the necessary sources of proof_ [A] dismissal on forum non conveniens grounds would not really collect all related actions and potentially culpable parties in one forum if Lacey’s ability to prosecute his cause of action would be emasculated in the process.
Maj. op. at 183, n. 10. Thus the majority discounts, if not entirely eliminates, the independent significance of British Columbia’s exclusive ability to join Lacey’s claim and defendants’ third-party actions.
Finally, concerning the third disputed factor, difficulties arising from application of foreign law, the district court decided it favored dismissal for two reasons.9 The majority disagrees with the district court’s conclusion, and holds this factor is neutral. The majority reasons by saying, but expressly not deciding, that Pennsylvania strict products liability law should “probably” apply if Lacey’s action is tried in the Western District of Pennsylvania, and so there is no application of foreign law problem associated with a Pennsylvania proceeding. Maj. op., 188. In neutralizing this factor, the majority does not respond to the district court’s finding that defendants’ third-party indemnification and contribution actions brought under Canadian law in British Columbia will pose application of foreign law problems for the parties and the courts, even if Lacey proceeds in Pennsylvania under Pennsylvania tort law. See above, note 8.
In summary then, the majority reverses the district court’s discretionary dismissal without finding that any Gilbert factor weighs against dismissal. Even if the ordered reanalysis of the access to proofs factor determines on remand that this one factor favors Lacey’s chosen forum, at least three uncontested factors10 would still preponderate in favor of dismissal; and also (if the majority opinion leaves any independent significance to it) the district court’s finding that only British Columbia can adjudicate plaintiff’s case and defendants’ third-party actions as a unified whole.
These mathematics 11 underlying the majority opinion are enough to deter me from joining it. Given that three Gulf Oil factors will preponderate in favor of dismissal on remand, dismissal then should not be an abuse of discretion, even if the district court determines that the single access to proofs factor weighs in favor of a Pennsylvania proceeding. But even beyond these mathematics I am troubled by other aspects of the majority opinion.
III.
I would not remand the access to proofs factor, because reanalysis of it is both unnecessary and speculative. The district court cannot reasonably be expected to say more on remand than it already has about the majority’s principal concern: whether “the unavailability of civil discovery in Brit*195ish Columbia [creates] ... impediments that Lacey would face in gaming access to essential sources of proof at trial in that forum.” Maj. op. at 185, n. 12. After reviewing British Columbia’s foreign discovery procedures to determine whether Lacey “would be inhibited in obtaining discovery from non-party witnesses in the United States,” 736 F.Supp. at 665, the district court concluded:
[Although the process may be time-consuming, it affords plaintiff ample opportunity to obtain relevant information. [Furthermore] plaintiff always has old-fashioned informal discovery available to him, such as interviewing witnesses and obtaining statements.
* * * * * *
Finally ... while [British Columbia discovery rules] may prevent the orgiastic discovery that often occurs in our courts, we believe they provide a fair process for obtaining relevant information.

Id.

We should defer to the district court’s conclusion about the consequences of British Columbia discovery rules for Lacey. The court did consider impediments to discovery, and I am satisfied its pragmatic analysis is reasonably complete even if it did not identify evidence “essential” to Lacey’s case.
Aside from the question of necessity, another problem with ordering the district court to reanalyze whether Lacey can access “essential” sources of proof under British Columbia discovery rules, is that such analysis requires speculative inquiry into the identity of “essential” evidence. I do not see how at this pre-discovery stage of the proceedings, the district court can determine exactly what constitutes evidence “essential” to Lacey’s case, let alone whether Lacey’s access to it will vary with differences between Canadian and federal discovery rules.
Only actual discovery and trial will ascertain “essential” evidence. As the majority itself admits, “[n]o discovery has taken place; in fact, the defendants have not even answered Lacey's complaint. The district court, as a result, cannot now determine what the ultimate focus of trial will be-” Maj. op. at 181. By asking whether “essential” evidence falls within the scope of British Columbia discovery, the majority asks the district court to engage in the “complex exercises in comparative law” Piper expressly disapproves of. See 454 U.S. at 251, 102 S.Ct. at 263-64 (quoted below, at 196-197).
Accordingly, I would not remand for speculative reanalysis of the access to proofs factor. The district court has adequately addressed the majority’s principal point of concern even without deciding what constitutes “essential” evidence. In any case, I would not predicate the district court’s discretion to dismiss on whether a change in discovery rules would prejudice Lacey’s case. See below, at 196-197.
IV.
The majority’s treatment of each of the three factors disputed on appeal troubles me because it deviates from Supreme Court teachings in Piper. The majority’s theory of the case reduces multi-factor balancing to the outcome of a single factor (access to sources of proof); makes dismissal dependent on the differences between federal and Canadian discovery rules; eliminates the independent significance of British Columbia’s ability to join Lacey's claim with defendants’ third-party actions; and substitutes the majority’s estimate of the application of foreign law factor without deciding that the district court’s judgment on it was incorrect. To the extent each of these conflicts with Piper indicates the majority erred in analyzing the contested factors, I think the district court should be affirmed.
' A.
In Piper, the Supreme Court cautioned against reducing, multi-factor forum non conveniens balancing to a single inquiry. “If central emphasis were placed on any one factor, the forum non conveniens doctrine would lose much of the very .flexibility that makes it so valuable.” 454 U.S. at *196249-50, 102 S.Ct. at 262-63. Given that caution, I think the majority errs by placing central, indeed dispositive emphasis on the relative access to proofs issue.
The majority’s remand order leaves the district court with two possibilities. First, if it determines Lacey can access “essential” sources of proof with British Columbia discovery procedures, then the district court is free to rebalance the relevant Gulf Oil factors.12 But if the district court “fairly concludes” on remand that Lacey “would not have access to essential sources of proof in British Columbia”, the district court cannot rebalance, because the majority holds a dismissal in these circumstances would constitute an abuse of discretion. Maj. op. at 189 (emphasis in original). The majority’s remand order in effect makes reanalysis of the access to proofs factor dispositive.
The majority’s treatment of the “fair trial” factor illustrates the same point. The majority compromises the independent significance of British Columbia’s ability to join plaintiff’s case with defendants’ third-party claims, by making the importance of this circumstance contingent on the outcome of reanalysis of the access to proofs factor.13 Given Piper’s caution against reducing multi-factor balancing to a single inquiry, I would not make the weight accorded any other factor, or the possibility of a dismissal on remand, turn on the outcome of reanalysis of the single access to proofs factor.
B.
By holding that the district court’s discretion to dismiss depends on whether Lacey can access “essential” proofs with Canadian discovery procedures, the majority rests the success of defendants’ motion to dismiss on differences between federal and Canadian procedural law. Piper precludes this approach.
The Supreme Court instructed in Piper that a difference between the laws controlling in alternative fora should not be given substantial weight in forum non conve-niens balancing.
[I]f conclusive or substantial weight were given to the possibility of a change in law, the forum non conveniens doctrine would become virtually useless.... [I]f the possibility of an unfavorable change in substantive law is given substantial weight in the forum non conve-niens inquiry, dismissal would rarely be proper.
})S !}! j}: sjt jjs s}s

[TJhe possibility of an unfavorable change of law should not, by itself, bar dismissal.

454 U.S. at 250, 102 S.Ct. at 263 (emphasis supplied). The reason for the rule is clear; inquiring into the specifics of foreign law could quickly become mind-numbingly complex.
If the possibility of a change in law were given substantial weight, deciding motions to dismiss on the ground of forum non conveniens would become quite difficult. ... [T]he courts would frequently be required to interpret the law of foreign jurisdictions.... [T]he trial court would ... have to compare the rights, remedies, and procedures available under the law that would be applied in each forum. Dismissal would be appropriate only if the court concluded that the law applied by the alternative forum is as *197favorable to the plaintiff as that of the chosen forum. The doctrine of forum non conveniens, however, is designed in part to help courts avoid conducting complex exercises in comparative law.
Id. at 251, 102 S.Ct. at 263-64 (emphasis added; citations omitted).14
Of course, the Piper Court was directly concerned with the differences between substantive laws applied by alternative fora, whereas the majority opinion here makes dismissal turn on differences between federal and Canadian discovery rules and related procedures. Nonetheless, the procedural/substantive distinction (hard to preserve in practice) does not make me believe Piper approves of giving substantial weight in balancing to a change in “procedural” rules. Furthermore, the Piper opinion itself contemplates that differences in procedural law might improperly enter the balance (see term “procedures”, emphasized in Piper language appearing at 454 U.S. at 251, 102 S.Ct. at 263-64, quoted above).
The effect of changes in procedural laws on the outcome of any one party’s case should not matter in forum non conve-niens balancing: what is a limiting rule for one litigant, we must assume is limiting for all. Given Piper, I would not make the outcome of defendants’ motion to dismiss dependent on the difference between federal and Canadian discovery rules.
C.
Despite its caveat to the contrary, see maj. op. at 183, n. 10, the majority eliminates the independent significance of the relative advantages and obstacles to fair trial factor. The district court decided this factor weighed strongly in favor of dismissal because British Columbia (but not the Western District of Pennsylvania) can join Lacey’s case against defendants with defendants’ third-party actions for indemnification and contribution under Canadian law.
The majority holds instead that if the district court determines on remand that Lacey cannot access “essential” evidence under the British Columbia rules, the district court should not accord weight to British Columbia’s ability to join together Lacey’s claim and defendants’ third-party claims. The majority says the importance of this factor “unravels” if Lacey is unable to access “essential” evidence in a British Columbia proceeding, because dismissal “would not really collect all related actions and potentially culpable parties in one forum if Lacey’s ability to prosecute his cause of action would be emasculated in the process.” Maj. op. at 183, n. 10.
The majority’s approach to the “fair trial” factor is clearly contrary to the Supreme Court’s opinion in Piper. The Piper Court said that the inability of tort defendants to implead third-party defendants in plaintiff’s chosen forum was an important “fair trial” factor weighing in favor of dismissal. 454 U.S. at 259, 102 S.Ct. at' 267-68.
I would follow Piper and give British Columbia’s ability to join all potentially liable defendants together in a single proceeding independent significance in any reba-lancing on remand, irrespective of whether Lacey can access “essential” evidence from British Columbia. Given the independent *198weight it deserves under Piper, British Columbia’s ability to join all possible defendants together is one of four factors favoring dismissal whose combined weight cannot be ignored.15 While these four factors do not necessarily compel dismissal as a matter of law, they leave no room for the majority’s legal conclusion that the district court has no discretion but to deny defendants’ motion to dismiss, if Lacey cannot access certain proofs with British Columbia discovery mechanisms.
D.
As indicated above, see at 193-194, the majority neutralizes the significance of the application of foreign law factor. The district court determined this factor weighed in favor of dismissal on two grounds. Id., at 193-194, note 8. There are several problems with the majority’s treatment of this factor.
First, the majority reaches its conclusion by substituting its legal estimate that Pennsylvania tort law should “probably” apply in a Pennsylvania proceeding, for the district court’s final determination that Canadian law will apply. The majority does not decide the district court erred making its determination; rather, the majority says that without “detailed research into the policies undergirding Pennsylvania and British Columbia” tort law, it “is reluctant to declare with finality that Pennsylvania law applies in this case.” Maj. op. at 188.
The substitution of the majority’s view for the district court’s legal judgment controverts Piper’s admonition that this court should defer to the district court’s forum non conveniens reasoning, unless the district court clearly abused its discretion. See above at 192-193. Although the issue of what substantive law would apply in Lacey’s chosen forum is a legal question over which this court typically exercises plenary review, the majority has expressly avoided deciding that question. Accordingly, it should defer to the district court’s legal conclusion. Under an abuse of discretion standard of review, this court should not substitute its reasoned estimate of the law for the district court’s final decision on the matter.
Second, the majority’s view that Pennsylvania tort law will “probably” apply in a Pennsylvania forum, does not respond to the district court’s alternative decision under the application of foreign law factor. The district court decided that even if Pennsylvania substantive law were applied to Lacey’s case in the Western District of Pennsylvania, defendants’ actions for contribution and indemnity would nonetheless pose “an array of possible problems concerning the application of differing law in the same controversy by two courts foreign to each other.” 736 F.Supp. at 669. The district court concluded that these conflict of foreign law problems favored dismissal, because a British Columbia court “with authority over the entire controversy” would be in the best position to address the conflicts. Id.
I agree. Given the merit of the district court’s observation that defendants’ third-party actions would pose application of foreign law problems even if Lacey’s case proceeds in Pennsylvania under Pennsylvania law; and because the district court did not clearly err deciding that Canadian tort law would apply in a Pennsylvania proceeding, I would defer to the district court’s conclusion that the application of foreign law factor weighs in favor of dismissal.
V.
Given my view that the majority’s analysis of the three contested factors and its order restricting the district court’s discretion to dismiss on remand are flawed in light of Piper, I would affirm rather than *199reverse the discretionary dismissal of Lacey’s action. There is no need for rebalanc-ing in this case because the district court’s legal conclusions with respect to each relevant Gulf Oil factor were correct, and the balance it struck to dismiss was not an abuse of discretion. Reconsideration of Lacey’s access to proofs problem would add little to what has already been said about Lacey’s prospects under British Columbia discovery procedures, and would require undue speculation about what constitutes evidence “essential” to Lacey’s case.
Nevertheless, if rebalancing is required because the district court misapprehended that defendants control all the evidence bearing on Lacey’s products liability cause of action, I would not restrict the district court’s discretion to dismiss on remand. Whether or not the access to proofs factor favors a Pennsylvania proceeding, the other relevant public and private interest factors justify a discretionary dismissal. And as I said at the start, I would not transform our review of the district court’s discretionary balancing of Gulf Oil factors, into plenary reconsideration of the district court’s threshold determination that British Columbia is an adequate alternative forum.
My position on this point does not change even assuming the majority correctly analyzes the three Gulf Oil factors contested on appeal. This Court should not restrict the district court’s discretion to rebalance in the first instance and dismiss on remand, when at least three uncontested factors preponderate in favor of dismissal under the majority’s theory of the case.

. In my view, the majority’s analysis violates one or another of several Supreme Court teachings in Piper, namely: (1) the court of appeals must not substitute its own judgment for the district court’s own balancing of relevant private and public interest factors; (2) multi-factor forum non conveniens analysis must not be reduced to an inquiry focusing on a single factor; (3) the outcome of a forum non conveniens dismissal motion must not depend on differences between laws of alternative fora; and (4) an alternative forum’s ability to join all potentially culpable defendants in a single proceeding is a factor favoring dismissal which is entitled to independent significance in forum non conve-niens balancing. Because I believe the majority has erred repeatedly under Piper when evaluating the three contested factors, I would affirm rather than remand.


. I join the majority’s view that the district court: acted within its discretion accepting Hanlon & Wilson’s untimely submissions; accorded adequate weight to plaintiffs forum choice; and immersed itself sufficiently in the facts of the case.


. Lacey said British Columbia is inadequate because defendant Hanlon & Wilson failed to make timely submissions on its forum non con-veniens motion to the district court.


. In addition to improperly reaching the merits of British Columbia’s adequacy as an alternative forum, I think the majority errs reducing the issue to analysis of differences in discovery rules. The Supreme Court said clearly in Piper that the adequacy of alternative fora should not turn on differences in substantive law. Piper, 454 U.S. at 256, 102 S.Ct. at 266. The rule should be the same with respect to procedural differences. While discovery rules in British Columbia may impede Lacey, such that he "may not be able to rely on a strict liability theory, and ... [his] potential damages award may be smaller, there is no danger that [Lacey] ... will be deprived any remedy or treated unfairly” in British Columbia. See id.


. The district court misapprehended that defendants control all evidence of exhaust system defects that Lacey needs to make out his products liability claim. See maj. op., 183-184. This is not to say, however, that defendants cannot identify the sources and nature of the products liability proofs Lacey seeks.


. Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 67 S.Ct. 839, 91 L.Ed. 1055 (1947).


. Of the eleven Gulf Oil factors, the district court found these weighed in favor of dismissal: (1) relative ease of access to sources of proof; (2) relative advantages and obstacles to a fair trial; (3) imposition of jury duty on people of a community (Pennsylvania) which has no relation to the litigation; (4) British Columbia’s interest in having localized controversies decided in British Columbia; (5) difficulties associated with application of foreign law; and (6) other burdens imposed on forum.
The district court decided the following factors were "neutral” for purposes of balancing: (7) availability of compulsory process; (8) cost of obtaining attendance of willing witnesses; (9) possibility of a view; and (10) enforceability of judgment. The court assigned "no weight" to (11) administrative difficulties arising from court congestion.


. Compare the district court's analysis of the “other burdens" factor, which is not disputed on appeal. Under this factor, the district court concluded that
the presence in British Columbia of suits by five other plaintiffs arising from the same facts and theories of liability enhances British Columbia’s ability to deal with this litigation as a whole in an efficient and equitable fashion.
736 F.Supp. at 669 (emphasis added). The relative advantages and obstacles to a fair trial factor does not consider the pendency in British Columbia of these related suits; rather, it *194weighs the importance of being able to join Lacey’s action and defendants’ third-party actions for contribution and indemnity.


.The district court said this factor weighs in favor of dismissal because (1) "British Columbia has a decidedly greater interest in this litigation and consequently, Canadian law will apply.... [Application of Canadian law [in a Pennsylvania proceeding] will be difficult”, 736 F.Supp. at 668; and (2) even if Lacey were to proceed in Pennsylvania and Pennsylvania law applied to his claim, “the stage is set for an array of possible problems concerning the application of differing law in the same controversy” because defendants will "file a separate suit in British Columbia for contribution and indemnity under Canadian law”. Id. at 669.


. See above at 193.


. This analysis does not reduce Piper balancing to an arithmetic exercise. The mathematic flavor of my count of Gulf Oil factors is meant to clarify the logic of the district court’s decision to dismiss, and to highlight that the majority substitutes its own balancing judgment for that of the district court. I do not recommend that the district court's Piper balancing was, or should on remand be, dictated by numerical formulae. Nevertheless, I do not believe it is appropriate to make the district court’s right to rebalance on remand contingent on reanalysis of a single factor. The majority opinion does exactly that.


. Of course, in such a rebalancing, the district court would have to take into account the majority’s view that the application of foreign law factor is neutral, and that British Columbia’s ability to collect all potentially culpable defendants in a single proceeding is not as important as Lacey's access to "essential” proofs.


. The majority says, maj. op. at 183, n. 10: [W]e do not intimate that the possibility of a comprehensive proceeding in British Columbia [in which Lacey could prosecute his products liability action and defendants could institute actions for contribution and indemnity against several third-party defendants] lacks independent significance. Rather, we simply point out that a dismissal on forum non con-veniens grounds would not really collect all related actions and potentially culpable parties in one forum if Lacey’s ability to prosecute his cause of action would be emasculated in the process.


. True, the Supreme Court did not hold "that the possibility of an unfavorable change in law should never be a relevant consideration in a forum non conveniens inquiry.” 454 U.S. at 254, 102 S.Ct. at 265 (emphasis in original). However, its did say that if any change in law is to be cognizable in forum non conveniens analysis, the change must go to the fundamental adequacy of the remedy provided by the alternative forum. Id., 254-55, 102 S.Ct. at 265-66. The Court implied this issue is to be resolved as a threshold matter, when the district court initially decides whether defendant's alternative forum is an "adequate” one. Id. at 254, n. 22, 102 S.Ct. at 265, n. 22.
The change in discovery laws posed by this case does not make British Columbia an "inadequate” forum. The change of law at stake here is procedural rather than remedial, and the majority has already "endorsed” the district court’s determination that British Columbia is a "suitable alternative forum”, because its adequacy “was not seriously contested” by Lacey. See maj. op. at 180, n. 7.


. The other three factors weighing in favor of dismissal are those uncontested by Lacey on appeal.